Name: 2003/535/EC: Commission Decision of 22 July 2003 amending Decision 2003/218/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2003) 2601)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy;  means of agricultural production;  health;  organisation of transport
 Date Published: 2003-07-23

 Avis juridique important|32003D05352003/535/EC: Commission Decision of 22 July 2003 amending Decision 2003/218/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2003) 2601) Official Journal L 184 , 23/07/2003 P. 0040 - 0041Commission Decisionof 22 July 2003amending Decision 2003/218/EC as regards the protection and surveillance zones in relation to bluetongue in Italy(notified under document number C(2003) 2601)(Text with EEA relevance)(2003/535/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 8(2)(d), Article 9(1)(c) and Article 12, first paragraph thereof,Whereas:(1) In the light of the evolution of the bluetongue situation in 2003, Commission Decision 2003/218/EC of 27 March 2003 on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones and repealing Decision 2001/783/EC(2) was adopted. That Decision provides for the establishment of areas according to the lower (section 1 of Annex I A, I B and I C) or higher (section 2 of Annex I A, I B and I C) level of risk observed. In view of the epidemiological situation and environmental factors, it is necessary to demarcate in accordance with the procedure referred to in Article 8(2)(d) the whole of the areas where in each Member State concerned protection and surveillance zones shall be established, while providing the conditions applicable to the movements of animals derogating from the restrictions applicable pursuant to the higher or lower level of risk observed.(2) As regards Italy, the surveillance programme has demonstrated seroconversion in Campobasso and Chieti provinces, indicating the presence of the bluetongue virus.(3) Therefore these two provinces should be added to the protection and surveillance zones in Italy.(4) In view of the level of virus circulation and the vaccination coverage in the provinces of Campobasso and Chieti, they should both be considered as lower risk areas and inserted in section 1 of Annex I B to Decision 2003/218/EC.(5) Decision 2003/218/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I of Decision 2003/218/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 12 August 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2002, p. 74.(2) OJ L 82, 29.3.2003, p. 35.ANNEX""ANNEX I(protection zones and surveillance zones)ANNEX I ASection 1Sicilia: Catania, Enna, MessinaBasilicata: Matera, PotenzaPuglia: Brindisi, FoggiaSection 2Sicilia: Agrigento, Caltanisetta, Palermo, Ragusa, Siracusa, TrapaniCalabria: Catanzaro, Cosenza, Crotone, Reggio Calabria, Vibo ValentiaPuglia: Bari, Lecce, TarantoCampania: Avellino, Benevento, Caserta, Napoli, SalernoANNEX I BSection 1France:Corse du sud, Haute CorseItaly:Sardegna: Cagliari, Nuoro, Sassari, OristanoLazio: Viterbo, RomaToscana: Grosseto, Livorno, Pisa, Massa-CarraraMolise: Isernia, CampobassoAbruzzo: l'Aquila, ChietiSection 2Lazio: Latina, FrosinoneANNEX I CSection 1: the entire Greek territory with the exception of prefectorates listed in section 2.Section 2: Dodekanisi, Samos, Chios and Lesvos prefectorates.